Citation Nr: 0425451	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
December 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the New York, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO increased 
the ratings for disabilities of the right and left knees from 
0 percent each to 10 percent each.  The veteran appealed that 
decision, seeking ratings higher than 10 percent for each 
knee.  This appeal also arises from a January 2000 decision 
of the RO denying entitlement to a clothing allowance.

In January 2000, the RO denied the veteran's claim for a 
clothing allowance.  In March 2000, the veteran submitted a 
notice of disagreement with that decision.  
The RO has not issued a statement of the case in response to 
the veteran's notice of disagreement with that issues.  The 
clothing allowance issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999).

In a July 1997 rating decision, the RO denied the veteran's 
claim for service connection for a back disorder.  The 
veteran gave a notice of disagreement with that decision in 
his April 1998 testimony at a hearing at the RO.  In April 
2004, the RO issued a statement of the case (SOC) on the 
issue of service connection for a back disorder.  The 
issuance of the SOC gave the veteran the right to perfect his 
appeal on that issue.  The claims file currently before the 
Board does not contain a substantive appeal, and the issue 
was not certified as being on appeal, so an appeal for 
service connection for a back disorder is not before the 
Board at this time.

In a May 2000 rating decision, the RO denied the veteran's 
claim for service connection for multiple sclerosis.  The 
veteran submitted subsequent claims for service connection 
for multiple sclerosis in 2001 and 2002, asserting in 2002 
that clear and unmistakable error was present in the May 2000 
decision.  In a September 2003 rating decision, the RO again 
denied service connection for multiple sclerosis.  The claims 
file does not contain any notice of disagreement with that 
decision, and this issue was not certified as being on 
appeal.  That issue is not before the Board at this time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent examination took place in July 
2003.  The examiner reported that the veteran's claims file 
was not available, but noted that there was no instability.  
A review of the claims folder is necessary in this case 
because the evaluation of the knee disability is complicated 
by the effects of spasticity attributed to the non-service-
connected multiple sclerosis, and because earlier 
examinations had identified instability in the knees.  The 
duty to assist veteran's with the development of their claims 
includes affording medical examination that considers prior 
medical examinations and treatment. Colayong v. West, 12 Vet 
App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999); cf. Mariano v. Principi, 17 Vet. App. 305, 311-312 
(2003) (holding that an examiner was not required to have 
access to the claims folder where the examination turned on 
range of motion measurements involving only scientific 
tests).

As noted above, the issue of entitlement to a clothing 
allowance is remanded for the issuance of a statement of the 
case.

Accordingly, this case is remanded for the following:

1.  The examiner who conducted the June 
2003 VA examination should be asked to 
review the claims folder and express an 
opinion as to whether the veteran has any 
instability or subluxation in either knee 
that is attributable to the service 
connected knee disabilities.  If so, the 
examiner should estimate the severity of 
such instability or subluxation.  The 
examiner should also express an opinion 
as to whether the service connected knee 
disabilities are responsible for any 
limitation of motion or ankylosis.  These 
questions need not be answered with 
absolute certainty, but only to the best 
of the examiners ability.  However, if 
they cannot be answered, the examiner 
should so state.  If the June 2003 
examiner is unavailable, another medical 
professional should review the claims 
folder and furnish the necessary 
opinions.  If the reviewer finds that 
further examination is necessary, this 
should be arranged.

2.  The AMC or RO should issue a 
statement of the case with regard to the 
issue of entitlement to a clothing 
allowance.  Only if the veteran submits a 
timely substantive appeal will that issue 
be further considered 
by the Board.

3.  The AMC or RO should readjudicate the 
claims on appeal, and if they remain 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




